      Case 9:21-cv-00813-BKS-CFH Document 2 Filed 07/23/21 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


WILLIE STRONG,

                                  Petitioner,
        v.                                                                  9:21-CV-0813
                                                                            (BKS/CFH)

SCOTT FINLEY,

                                  Respondent.


APPEARANCES:                                                                OF COUNSEL:

WILLIE STRONG
Petitioner, pro se
21484-052
Schuylkill Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 759
Minersville, PA 17954

BRENDA K. SANNES
United States District Judge

                                           DECISION and ORDER

I.      INTRODUCTION

        Petitioner Willie Strong seeks federal habeas relief pursuant to 28 U.S.C. § 2254. Dkt.

No. 1, Petition ("Pet."); Dkt. Nos. 1-1-1-3, Attachments.1 Petitioner also remitted the statutory

filing fee. Dkt. Entry for Pet. (identifying receipt information for filing fee transaction).

        For the reasons that follow, petitioner is directed to file an affirmation addressing the

issues discussed herein.




        1
           For the sake of clarity, citations to petitioner's filings refer to the pagination generated by CM/ECF, the
Court's electronic filing system.
      Case 9:21-cv-00813-BKS-CFH Document 2 Filed 07/23/21 Page 2 of 7




II.    THE PETITION

       Petitioner challenges a 2006 judgment of conviction in Onondaga County, upon his

guilty plea, of third degree attempted criminal possession of a controlled substance. Pet. at

1; see also Dkt. No. 1-2 at 7-13 (transcript from the plea hearing); Dkt. No. 1-2 at 15-21

(transcript from the sentencing hearing). Petitioner indicated that he did not directly appeal

the conviction. Pet. at 2-3.

       Petitioner appears to have filed two motions to vacate his judgment pursuant to

Criminal Procedure Law § 440.10 ("440 motion"). It is unclear when the first 440 motion was

filed; however, petitioner argued he was entitled to relief because the sentencing judge failed

to honor a sentencing promise and his counsel was constitutionally ineffective. Dkt. No. 1-3

at 30-31. On August 11, 2016, the Onondaga County Court denied the 440 motion. Id. at

29-32. It is unclear whether petitioner sought leave to appeal the denial of his 440 motion.

       In June of 2019, petitioner filed his second 440 motion seeking relief based upon

ineffective assistance of counsel. Dkt. No. 1-1 at 26-49. On January 15, 2020, the

Onondaga County Court denied petitioner's motion. Dkt. No. 1-3 at 6-9. Petitioner sought

leave to appeal, and, on May 20, 2020, the New York State Appellate Division, Fourth

Department denied petitioner's application. Id. at 43-44. Petitioner then applied to the New

York State Court of Appeals for leave to appeal. Id. at 34-41. On August 12, 2020, the Court

of Appeals denied petitioner's application. Id. at 45.

       Liberally construing petitioner's claims, he argues that he is entitled to federal habeas

relief because his counsel was constitutionally ineffective for failing to (1) present testimony

from two exculpatory witnesses, (2) file a motion to withdraw the guilty plea, and (3) object to



                                                2
       Case 9:21-cv-00813-BKS-CFH Document 2 Filed 07/23/21 Page 3 of 7




the amendment of the indictment and plea offer to a lesser included offense. Pet. at 5-11;

Dkt. No. 1-1 at 6-14. For a complete statement of petitioner's claims, reference is made to

the petition and attached memorandum of law and exhibits.

III.    DISCUSSION

        The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), enacted on

April 24, 1996, established a one-year statute of limitations for prisoners to seek federal

review of their state court criminal convictions. 28 U.S.C. § 2244(d)(1). The one-year period

generally begins to run from the date on which the state criminal conviction became final by

the conclusion of direct review or by the expiration of the time to seek direct review. 28

U.S.C. § 2244(d)(1)(A); Gonzalez v. Thaler, 565 U.S. 134, 149-50 & n.9 (2012). 2

        For purposes of section 2244, a state conviction becomes "final" when the United

States Supreme Court denies an application for a writ of certiorari or when the time to seek

certiorari has expired, which is ninety days after the date on which the highest court in the

state has completed direct review of the case. Gonzalez, 565 U.S. at 150; Saunders v.

Senkowski, 587 F.3d 543, 547-49 (2d Cir. 2009).

        The one-year limitation period under AEDPA is tolled while "a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or

claim is pending." 28 U.S.C. § 2244(d)(2); Saunders, 587 F.3d at 548. The tolling provision

"excludes time during which properly filed state relief applications are pending, but does not


        2
           Other dates from which the limitations period may start running are the date on which an unconstitutional,
state-created impediment to filing a habeas petition is removed, the date on which the constitutional right on which
the petitioner bases his habeas application was initially recognized by the Supreme Court, if the right was newly
recognized and made retroactively applicable, or the date on which the factual predicate for the claim or claims
presented could have been discovered through the exercise of due diligence (newly discovered evidence). 28 U.S.C.
§ 2244(d)(1)(B)-(D). None of the bases for a later date upon which the statute of limitations could have begun to run
appear to apply in this case.

                                                         3
      Case 9:21-cv-00813-BKS-CFH Document 2 Filed 07/23/21 Page 4 of 7



reset the date from which the one-year statute of limitations begins to run." Smith v.

McGinnis, 208 F.3d 13, 17 (2d Cir. 2000) (per curiam). The tolling provision excludes from

the limitations period only the time that the state relief application remained undecided,

including the time during which an appeal from the denial of the motion was taken.

Saunders, 587 F.3d at 548; Smith, 208 F.2d at 16.

        Moreover, AEDPA's one-year statute of limitations period "is subject to equitable

tolling in appropriate cases." Holland v. Florida, 560 U.S. 631, 645 (2010). To warrant

equitable tolling, a petitioner must show "'(1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way' and prevented timely filing."

Id. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); Diaz v. Kelly, 515 F.3d

149, 153 (2d Cir. 2008). Courts have also recognized an equitable exception to the one-year

statute of limitations under 28 U.S.C. §2244(d)(1) in cases where a petitioner can prove

actual innocence. McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). However, a petitioner's

lack of legal knowledge does not constitute extraordinary circumstances preventing him or

her from filing a timely petition. Jenkins v. Greene, 630 F.3d 298, 305 (2d Cir. 2010); see

Smith, 208 F.3d at 18 (noting that a petitioner's pro se status does not establish suf ficient

ground for equitable tolling).

        Petitioner was sentenced on July 21, 2006. Pet. at 1; Dkt. No. 1-2 at 15. Petitioner

did not directly appeal his conviction. Pet. at 2-3. Because petitioner failed to file a notice of

appeal, his conviction became final on August 21, 2006, or thirty days after he was

sentenced.3 See Bethea v. Girdich, 293 F.3d 577, 578 (2d Cir. 2002) (per curiam)

        3
          The date the conviction was final was August 20, 2006, however, because that day was a Sunday, the
Court finds that the state court conviction became final on Monday, August 21, 2006. See Fed. R. Civ. P. 6(a)(1)(c);
accord Russo v. LaClair, No. 7:13-CV-2144, 2016 WL 8721427, at *9 (S.D.N.Y. Feb. 24, 2016) (calculating final date

                                                         4
      Case 9:21-cv-00813-BKS-CFH Document 2 Filed 07/23/21 Page 5 of 7



(explaining that the one-year statute of limitations began to run when the petitioner's time for

filing a notice of appeal from the judgment of conviction expired); Vaughan v. Lape, No. 9:05-

CV-1323 (DNH), 2007 WL 2042471, *4 (N.D.N.Y. July 12, 2007) ("In New York, a defendant

has thirty days after the 'imposition of the sentence' to notify the court that he will appeal.")

(quoting CPL § 460.10(1)(a)); Gonzalez, 565 U.S. at 150; Saunders v. Senkowski, 587 F.3d

543, 547-49 (2d Cir. 2009). Accordingly, petitioner had until August 21, 2007, to timely file

his habeas petition. The present petition was placed in the mail on July 12, 2021, almost

fourteen years beyond the expiration of the statute of limitations.4

        Petitioner's two 440 motions also provide little help. This is because they were both

filed after the expiration of the limitations period. While it is unclear when the first 440 motion

was filed, it was ultimately denied in 2016. Therefore, it would be safe to assume that the

motion was filed within a few years of the final decision. Even assuming the first 440 motion

was filed in 2010, it would still be years past the expiration of the statute of limitations.

Similarly, petitioner's second 440 motion, filed in June of 2019, was filed almost twelve years

past the conclusion of the limitations period. Accordingly, neither motion would have any

bearing on the present analysis because an application for collateral relief cannot serve to

"revive [an] expired statute of limitations." Gillard v. Sticht, No. 9:16-CV-0513 (MAD), 2017

WL 318848, at *3 (N.D.N.Y. Jan. 23, 2017) (citations omitted); accord, Roberts v. Artus, No.

1:16-CV-2055, 2016 WL 2727112, at *2 (E.D.N.Y. May 5, 2016) ("If the 440 motion was filed

after the one-year statute of limitations period expired, it cannot be counted for purposes of


of conviction where petitioner did not seek leave to appeal to the Court of Appeals and thirty days after service of
the Notice of Entry fell on a Sunday).
        4
          Under the prison "mailbox rule," a petitioner's application is deemed filed on the date he delivers it to the
prison authorities for mailing. Houston v. Lack, 487 U.S. 266, 270 (1988)

                                                          5
      Case 9:21-cv-00813-BKS-CFH Document 2 Filed 07/23/21 Page 6 of 7



statutory tolling."). Finally, petitioner has provided no basis for equitable tolling in his petition.

       The Supreme Court has held that the district court may raise the statute of limitations

issue sua sponte, but before the court may dismiss the petition sua sponte on that basis, the

petitioner is entitled to notice and an opportunity to be heard regarding the timeliness issue.

Day v. McDonough, 547 U.S. 198, 209-11 (2006).

        Accordingly, petitioner is given leave to file a written affirmation within thirty (30)

days of the filing date of this Decision and Order that explains why the statute of limitations

should not bar his petition. The affirmation shall not exceed fifteen (15) pages in length. If

petitioner fails to comply with this order, this petition shall be dismissed.

IV.    CONCLUSION

       WHEREFORE, it is

       ORDERED that petitioner may file a written affirmation, within thirty (30) days of the

filing date of this Decision and Order, explaining why the statute of limitations should not bar

this petition. The affirmation shall not exceed fifteen (15) pages in length. If petitioner is

asking the Court to equitably toll the limitations period, he must set forth facts establishing a

basis for the application of equitable tolling as stated above. If petitioner is asking the Court

to apply an equitable exception to the limitations period, he must set forth facts establishing a

basis for doing so. No answer to the petition will be required from the respondent until

petitioner has submitted the required affirmation, and the Court has had the opportunity to

review his arguments; and it is further

       ORDERED that upon petitioner's submission of the written affirmation, the Clerk shall

forward the entire file to the court for review; and it is further

       ORDERED that if petitioner fails to submit the required affirmation, this petition shall

                                                  6
     Case 9:21-cv-00813-BKS-CFH Document 2 Filed 07/23/21 Page 7 of 7



be dismissed with no further order from the Court; and it is further;

       ORDERED that the Clerk is directed to serve a copy of this Order on petitioner in

accordance with the Local Rules.

Dated: July 23, 2021




                                                7
